United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT

                                 ___________

                                 No. 96-4162
                                 ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal         from     the     United
States
    v.                                * District Court for the
                                      * District of Minnesota.
Jose Demetrio Perez,                  *
                                      *          [UNPUBLISHED]
            Appellant.                *
                                 ___________

                                          Submitted: August 6, 1997
                                                   Filed: August 14,
1997
                                 ___________

Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.
                      ___________

PER CURIAM.

    Jose Demetrio Perez appeals his one hundred-month
sentence for being a felon in possession of a firearm in
violation of 18 U.S.C. § 922(g). He argues the district
court1 erred in departing upward under U.S.S.G. § 4A1.3,
p.s. (1995). We review this departure for abuse of discretion. See United
States v. Poe, 96 F.3d 333, 334 (8th Cir. 1996). Finding no abuse of discretion, we
affirm.

       1
      The Honorable DAVID S. DOTY, United States District Judge for the District
of Minnesota.
    A § 4A1.3 departure is warranted if a defendant&s
criminal history category significantly under-represents
the seriousness of his criminal history or the likelihood
that he will commit further crimes. Perez has thirteen criminal
history points, the minimum necessary for placement in Criminal History Category VI,
the highest criminal history category. “In determining whether an
upward departure from Criminal History Category VI is
warranted,” § 4A1.3 explains, “the court should consider
that the nature of the prior offenses rather than simply
their number is often more indicative of the seriousness
of the defendant&s criminal record.”                            Perez’s prior
convictions for second-degree murder and assault were of
a serious, violent nature, and this felon-in-possession conviction arose
out of his assaultive use of the firearm, evidence that he poses a significant and
continuing threat to the safety of the community. See United States v. Cook, 972 F.2d
218, 222 (8th Cir. 1992), cert. denied, 506 U.S. 1058 (1993). He committed
several crimes while on parole.                       See United States v.
Washington, 109 F.3d 459, 462 (8th Cir. 1997). Three recent
violent assaults did not count toward his criminal history category because they did not
result in convictions. See United States v. Sweet, 985 F.2d 443, 446 (8th Cir. 1993).
Finally, Perez&s contention that the district court erred in failing
to compare his criminal history to that of offenders in
each higher category ignores the difference between departures above
Criminal History Category VI and departures above the lesser criminal history
categories. See United States v. Dixon, 71 F.3d 380, 382-83
(11th Cir. 1995). In these circumstances, the district
court did not abuse its discretion in departing upward.

      Accordingly, we affirm.

      A true copy.

                                          -2-
Attest:

   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                     -3-